          Case 3:20-cv-00611-JWD-RLB                   Document 11           10/30/20 Page 1 of 1




                                UNITED STATES DISTRICT COURT

                                MIDDLE DISTRICT OF LOUISIANA


JAMES LAMAR HARRIS (#622924)
                                                                                 CIVIL ACTION
VERSUS
                                                                                 NO. 20-611-JWD-RLB
OUR LADY OF THE LAKE
REGIONAL MEDICAL CENTER, ET AL.

                                                   OPINION

         After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report (Doc. 9) dated October 27, 2020, to which an objection

was filed (Doc. 10);

         IT IS ORDERED that the Court declines the exercise of supplemental jurisdiction

over any potential state law claims, that the plaintiff’s pending motions (Docs. 4, 5, 6 and 7)

are denied, and that this action is dismissed, with prejudice, for failure to state a claim upon

which relief may be granted pursuant to 28 U.S.C. §§ 1915(e) and 1915A.1

         Signed in Baton Rouge, Louisiana, on October 30, 2020.

                                                          S
                                                JUDGE JOHN W. deGRAVELLES
                                                UNITED STATES DISTRICT COURT
                                                MIDDLE DISTRICT OF LOUISIANA




1 The plaintiff is advised that 28 U.S.C. § 1915(g) provides that, “In no event shall a prisoner bring a civil action
or appeal a judgment in a civil action or proceeding under this section [Proceedings in forma pauperis] if the
prisoner has, on 3 or more prior occasions, while incarcerated or detained in any facility, brought an action or
appeal in a court of the United States that was dismissed on the grounds that it is frivolous, malicious, or fails to
state a claim upon which relief may be granted, unless the prisoner is under imminent danger of serious physical
injury.”
